DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oku et al (US 2019/0146221 A1).

Regarding claim 1, Oku et al discloses a depth camera assembly (DCA, Figs. 1-46) comprising:
a reflective spatial light modulator (para 152, lines 1-15) that generates reflected beams from the optical beams, the reflective spatial light modulator adjusts an angle of reflection of the optical beams to generate the reflected beams of different patterns over multiple time instants, the reflected beams projected as the a structured light pattern into a local area (para 341, reflective spatial light modulator 150);
an imaging device (Fig. 1, imaging forming apparatus 111 and optical device 120) configured to capture one or more images of at least a portion of the structured light pattern reflected from one or more objects in the local area (see Fig. 1 and paras 295-298); and
a controller (Fig. 2, control device 18) configured to determine depth information for the one or more objects based in part on the captured one or more images (para 343).

Regarding claim 2, the DCA of claim 1, wherein the reflective spatial light modulator is selected from a group consisting of a spatial light modulator, a liquid crystal on Silicon (LCOS) device, and a digital micro-mirror device (DMD), see paras 152, 154 and 341.

Regarding claim 6, the DCA of claim 1, further comprising: 
a light emitter configured to emit the optical beams (para 152, light emitting element includes a semiconductor laser, solid state laser or LED); 
a collimation assembly (Fig. 1, 112) configured to collimate the optical beams into collimated light (para 152, collimating optical system); and 
a prism configured to direct the collimated light into the reflective spatial light modulator (para 152, a free-form surface prism, Fig. 37, prism 603, para 500). 

Regarding claim 7, the DCA of claim 1, further comprising: 
a light emitter configured to emit the optical beams (para 152, light emitting element includes a semiconductor laser, solid state laser or LED); and  
a single optical element (112) configured to: 
collimate the optical beams to generate collimated light, and 
direct the collimated light into the reflective spatial light modulator (para 152).
Regarding claim 8, the DCA of claim 1, wherein the optical beams are temporally modulated providing the structured light pattern to be temporally modulated (until finalized by control device 18 and image information storage device 18A, see Fig. 2).

Regarding claim 9, the DCA of claim 1, wherein the DCA is a component of a head- mounted display (see Fig. 3).

Regarding claim 10, a method comprising: generating emission instructions, 
generating reflected beams from optical beams by reflecting the optical beams using a reflective spatial light modulator that adjusts an angle of reflection of the optical beams to generate the reflected beams of different patterns over multiple time instants; 
projecting the reflected beams as a structured light pattern into a local area, the structured light pattern being dynamically adjustable based on the angle of reflection; 
capturing one or more images of at least a portion of the structured light pattern reflected from one or more objects in the local area; and 
determining depth information for the one or more objects based at least in part on the captured one or more images (the method comprising generating, projecting, capturing and determining are inherently met by the disclosure of the prior art as shown in the claim 1 rejection above).

Regarding claim 14, the method of claim 10, further comprising:
emitting the optical beams;
collimating the optical beams to generate collimated light; and
directing the collimated light into the reflective spatial light modulator (the method comprising emitting, collimating and directing are inherently met by the disclosure of the prior art as shown in the claim 7 rejection above).

Regarding claim 15, Oku et al discloses a head-mounted display (HMD) comprising:
a display configured to emit image light (display on HMD);
a reflective spatial light modulator that generates, reflected beams from the-optical beams, the reflective spatial light modulator adjusts an angle of reflection of the optical beams to generate the reflected beams of different patterns over multiple time instants, the reflected beams projected as the a structured light pattern into a local area;
an imaging device configured to capture one or more images of at least a portion of the structured light pattern reflected from one or more objects in the local area;
a controller configured to determine depth information for the one or more objects based in part on the captured one or more images; and
an optical assembly configured to direct the image light to an eye-box of the HMD corresponding to a location of a user’s eye, the image light comprising the determined depth information (see claim 1 rejection above and Fig. 3).

Regarding claim 16, the HMD of claim 15, wherein the reflective spatial light modulator is selected from a group consisting of a spatial light modulator, a liquid crystal on Silicon (LCOS) device, and a digital micro-mirror device (DMD), see paras 152, 154 and 341.

Regarding claim 20, the HMD of claim 15, further comprising: 
a light emitter configured to emit the optical beams (para 152, light emitting element includes a semiconductor laser, solid state laser or LED); and  
a single optical element (112) configured to: 
collimate the optical beams to generate collimated light, and 
direct the collimated light into the reflective spatial light modulator (para 152).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oku et al in view of Send et al (US 2018/0007343 A1).

Regarding claims 3, 11 and 17, Oku et al discloses the claimed invention as set forth above except for the controller adjusts a voltage level applied to the reflective spatial light modulator to adjust the angle of reflection.
Send et al discloses the controller adjusts a voltage level applied to the reflective spatial light modulator to adjust the angle of reflection (para 566).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to have the controller adjusts a voltage level applied to the reflective spatial light modulator to adjust the angle of reflection as taught by Send et al for the purpose of individually tuning the micro-mirror device so that the desired signal of the object can be achieved.

Regarding claims 4, 12 and 18, Oku et al in view of Send el al discloses: 
the reflective spatial light modulator spatially modulates, based on a modulation signal having a spatial frequency, the optical beams to form the reflected beams as modulated light; and 
the controller dynamically adjusts the spatial frequency of the modulation signal applied to the optical beams to form the modulated light having the different patterns (Send et al, paras 108, 155, 702).

Regarding claims 5, 13 and 19, Oku et al in view of Send et al discloses : 
the reflective spatial light modulator includes an array of micro-mirror cells (Send et al, paras 108, 155, 702); and 
the controller reconfigures, a first plurality of cells in the array to absorb a portion of the optical beams and a second plurality of cells in the array to reflect another portion of the optical beams to form the reflected beams having the different patterns (by beamsplitter 152, p-polarized beams, s-polarized beams).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/4/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872